Citation Nr: 0326319	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement of surviving spouse of veteran to Department of 
Veterans Affairs (VA) nonservice-connected death pension 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran died on November [redacted], 1998.  The appellant is his 
surviving spouse.  

The veteran had beleaguered service in the U.S. Army Forces 
in the Far East (USAFFE) from December 1941 to April 1942; he 
was on no casualty status from April 1942 to April 1945 and 
had Regular Philippine Army service from May 1945 through May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Manila, Philippines, VA Regional Office (RO) which 
found by decision in October 1999 that the appellant had no 
legal entitlement to VA nonservice-connected death pension 
benefits.  It is further determined by April 2002 rating 
decision that the appellant was not entitled to service 
connection for the cause of the veteran's death nor to 
accrued benefits.  The appellant filed a notice of 
disagreement with this action and a timely appeal; she also 
requested a hearing with regard to her appeal.  In January 
2003, the appellant indicated that she no longer desired a 
hearing and that she wished to withdraw her appeal.  
Accordingly, these issues are not currently before the Board.  

With respect to the RO's October 1999 determination, the 
appellant perfected a timely appeal, and the Board rendered a 
decision in March 2001 confirming the denial of entitlement 
to nonservice-connected death pension benefits.  The 
appellant in due course further appealed the Board's decision 
to the United Stated Court of Appeals for Veterans Claims 
(Court).  In February 2003, the Court issued an order 
remanding the Board's decision for further action.  
Specifically, the Court ordered that the Board ensure 
compliance with the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and with the holding contained 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Quartuccio, the Court held that VA is to explicitly inform 
the claimant and the claimant's representative of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The Board further notes that in 
August 2003, the appellant submitted a signed statement 
indicating that she had no more evidence to submit and that 
she wished to have her appeal "immediately readjudicated."  


REMAND

Under VCAA and Quartuccio, VA is required to notify the 
claimant of the evidence necessary to establish her claims to 
include which evidence VA will obtain on her behalf and which 
evidence she is responsible for submitting.  Quartuccio, 16 
Vet. App. at 187.  VA must also inform the claimant of the 
types of evidence it will assist her in obtaining.  Id.

The Board observes that the provisions of VCAA must be 
detailed in general in order to provide the appellant with a 
clear understanding of the Act's mandates.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO must inform the appellant of 
the provisions of VCAA, the types of 
evidence necessary to establish her 
claims, as well as which evidence VA will 
obtain, which evidence she must provide, 
and which evidence VA will assist her in 
securing.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed, and, if 
it is not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



